Title: Cash Accounts, February 1770
From: Washington, George
To: 



[February 1770]



Cash


Feby 4—
To Cash won at Cards
£ 1. 5.0


5—
To Ditto recd of Mr Jas Marshall for 15 C Shingles
1. 6.9


19—
To Ditto of Jno. Cannon
0.12.0


23—
To Ditto recd from Joseph Thompson
30.12.0


28—
To Ditto from my Br. Saml on acct of Intt on his Bonds to J.P. Custis
25. 5.0


Contra


Feby 3—
By Mr Riddel for J.P. Custis
2. 2.6



By My Br. Chas for James Brown for my ⟨Comps⟩
1.10.0


5—
By a dog (Spaniel)
1.16.0


7—
By Mrs Johnston Balle of Lakes Order
4.10.0




By Ditto on acct of Mr [George] Wythe
1.12.0



By Chs Turner mending Dial
0. 3.0



By Charity
0.10.0



By Hall & Gilpin for a pr of Shoes for J.P.C.
0. 7.0


19—
By Doctr [John] Hunters Exrs pd Thos Palmer
0.16.8



By mendg Coffee Pot 1/6
0. 1.6



By Pocket Money to J.P. Custis
0.10.0


